Order of the Supreme Court, New York County (Irma Vidal Santaella, J.), entered on or about August 15, 1988, which, inter alia, directed defendants Tokyo International Trading Company, Inc., American ZEP, Inc., and Perry to proceed to arbitration, unanimously modified, on the law, to delete such direction, and is otherwise affirmed, without costs.
*410All parties to the appeal are in agreement that the above-named defendants are not parties to the arbitration agreement, and thus cannot be compelled to participate in the arbitration directed by IAS. We modify the order on appeal only to correct this apparent oversight. Concur — Ross, J. P., Asch, Kassal and Wallach, JJ.